Name: 90/251/EEC: Commission Decision of 22 May 1990 recognizing Greece as an officially swine fever-free Member State within the context of eradication and amending for the fourth time Decision 81/400/EEC establishing the status of Member States as regards classical swine fever with a view to its eradication
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  environmental policy
 Date Published: 1990-06-06

 Avis juridique important|31990D025190/251/EEC: Commission Decision of 22 May 1990 recognizing Greece as an officially swine fever-free Member State within the context of eradication and amending for the fourth time Decision 81/400/EEC establishing the status of Member States as regards classical swine fever with a view to its eradication Official Journal L 143 , 06/06/1990 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 32 P. 0210 Swedish special edition: Chapter 3 Volume 32 P. 0210 *****COMMISSION DECISION of 22 May 1990 recognizing Greece as an officially swine fever-free Member State within the context of eradication and amending for the fourth time Decision 81/400/EEC establishing the status of Member States as regards classical swine fever with a view to its eradication (90/251/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Articles 2 second subparagraph, 3 (2) and 7 thereof, Whereas by Decision 89/563/EEC (3) the Commission approved the plan for the accelerated eradication of classical swine fever presented by Greece, which has been implemented on a regional basis; Whereas, following a favourable development of the disease situation, the Commission adopted Decision 87/362/EEC (4), recognizing certain parts of the territory of the Hellenic Republic as officially swine fever free; Whereas Greece at this moment complies with the criteria laid down in Article 7 (1) and Point 2 of the second subparagraph of Article 2 of Directive 80/1095/EEC for being recognized as an officially swine fever-free Member State within the context of eradication; in fact, no swine fever has been detected and vaccination against swine fever has been stopped for more than 12 months in Greece and holdings in Greece contain no pigs which have been vaccinated against swine fever in the preceding 12 months; Whereas since Greece has obtained this status, no new plan need be prepared for completing the eradication of classical swine fever as provided for in Article 3a of Directive 80/1095/EEC; Whereas taking into account this new situation it is necessary to modify Commission Decision 81/400/EEC (5), as last amended by Decision 89/473/EEC (6), and to repeal Decision 87/362/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Greece is recognized as an officially swine fever-free Member State within the context of eradication of the disease. Article 2 Article 1 of Decision 81/400/EEC is amended as follows: 1. In the first paragraph 'Greece' is added after 'Denmark'. 2. In the second paragraph, 'Greece' is deleted. Article 3 Decision 87/362/EEC is hereby revoked. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 307, 24. 10. 1989, p. 39. (4) OJ No L 194, 15. 7. 1987, p. 33. (5) OJ No L 152, 11. 6. 1981, p. 37. (6) OJ No L 233, 10. 8. 1989, p. 34.